                        Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 1 of 9


            1    GIBSON, DUNN & CRUTCHER LLP
                 RACHEL S. BRASS, SBN 219301
            2      rbrass@gibsondunn.com
                 JOSEPH R. ROSE, SBN 279092
            3      jrose@gibsondunn.com
                 555 Mission Street, Suite 3000
            4    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            5    Facsimile: 415.393.8306
            6    Attorneys for Defendant
                 UNITED PARCEL SERVICE, INC.
            7

            8
                                              UNITED STATES DISTRICT COURT
            9
                                           NORTHERN DISTRICT OF CALIFORNIA
          10

          11     DESDNIE HESS, individually and on behalf       CASE NO. 21-CV-00093
                 of all others similarly situated,
          12                                                    DEFENDANT UNITED PARCEL SERVICE,
                                     Plaintiff,                 INC.’S NOTICE OF REMOVAL
          13
                       v.                                       [Removal from the Superior Court of California,
          14                                                    County of Alameda, Case No. RG20078425]
                 UNITED PARCEL SERVICE, INC., an Ohio
          15     corporation,                                   Action filed: October 30, 2020
          16                         Defendant.
          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                1
                                DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                         Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 2 of 9


            1    TO THE COURT, THE CLERK OF THE COURT, PLAINTIFF, AND ALL COUNSEL OF
            2    RECORD:
            3            PLEASE TAKE NOTICE that Defendant United Parcel Service, Inc. (“UPS”), by and through
            4    its undersigned counsel and pursuant to 28 U.S.C. § 1441, et seq., and in accordance with 28 U.S.C.
            5    § 1332(a) and (d), respectfully removes the above-captioned matter from the Superior Court of
            6    California, County of Alameda, to this Court. Removal is proper for the reasons set forth below.
            7                                          I.      BACKGROUND
            8            1.     Plaintiff Desdnie Hess commenced this action on October 30, 2020, in the Superior
            9    Court of the State of California for Alameda County. Decl. of Rachel Brass, Ex. A (“Compl.”).
          10     Plaintiff served the Complaint on UPS on December 8, 2020. Id. ¶ 3 & Ex. A.
          11             2.     Plaintiff alleges that she is a California resident and worked for UPS as a Local Sort
          12     Supervisor in Santa Maria, California, from “approximately October 2019 to May 2020.” Compl. ¶ 12.
          13     Plaintiff alleges that, while working for UPS, she “incurred expenses during the pandemic when she
          14     had no choice but to purchase supplies including masks and hand sanitizer.” Compl. ¶ 94. According
          15     to her Complaint, UPS “failed to offer basic PPE to its employees while forcing them to work in
          16     situations which put them . . . at tremendous risk from COVID-19.” Compl. ¶ 4. Plaintiff alleges that
          17     these failures also include not implementing “physical distancing protocols or to structure the workday
          18     and worksite in a way that makes it possible” and “fail[ing] to update ventilation systems.” Compl.
          19     ¶ 55.
          20             3.     Plaintiff seeks to maintain this action as a class action. Compl. ¶ 60. Plaintiff defines
          21     her putative class as “all current and former non-exempt workers employed by [UPS] throughout
          22     California any time starting four years prior to the filing of this Complaint until resolution of this
          23     action.” Compl. ¶ 61. Plaintiff’s proposed class includes “approximately 300 employees at the Santa
          24     Maria location,” Compl. ¶ 48, and “thousands of workers throughout California,” Compl. ¶ 2.
          25             4.     Plaintiff asserts four causes of action on behalf of herself and the putative class: (1) a
          26     cause of action for public nuisance under Cal. Civil Code §§ 3294, 3479, 3480, 3491, and 3493; (2) a
          27     cause of action under California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq.;
          28     (3) a cause of action for reimbursement of business expenses under Cal. Labor Code §§ 2800, et seq.;

Gibson, Dunn &
Crutcher LLP                                                        2
                                  DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                         Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 3 of 9


            1    and (4) a cause of action for declaratory judgment under Cal. Code Civ. Proc. §§ 1060, et seq. See
            2    Compl. ¶¶ 21–27.
            3            5.      Plaintiff seeks “declaratory relief, injunctive, relief, and damages.” Compl. ¶ 90.
            4    Specifically, Plaintiff seeks an injunction addressing the alleged acts and omissions underlying
            5    “Defendant’s continuing creation and perpetuation of a public nuisance.” Compl. ¶ 82. This includes
            6    “meeting the CDC and CDPH guidelines and other minimum public health standards necessary to stop”
            7    or reduce the spread of COVID-19. Compl. ¶ 81. Plaintiff also seeks reimbursement for herself and
            8    all members of her class for purchases of equipment such as hand sanitizer and masks, Compl. ¶ 104,
            9    as well as “compensatory damages in an amount to be ascertained at trial,” Compl. at Prayer for Relief.
          10     Plaintiff also seeks attorneys’ fees and costs. Compl. ¶ 90, 99, 107.
          11                                      II.     GROUNDS FOR REMOVAL
          12             6.      Removal of this action is proper on two independent grounds. First, the Court may
          13     exercise subject matter jurisdiction over this action under 28 U.S.C. § 1332(a) because there is
          14     complete diversity between the parties and over $75,000 is in controversy, exclusive of interest and
          15     costs. Second, the Court may exercise subject matter jurisdiction over this action under 28 U.S.C.
          16     § 1332(d) because the putative class contains at least 100 members, there is minimal diversity, and the
          17     amount in controversy exceeds $5 million, exclusive of interest and costs.
          18     A.      The Court Has Traditional Diversity Jurisdiction.
          19             7.      Federal district courts may exercise jurisdiction over “all civil actions where the matter
          20     in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . .
          21     . citizens of different States.” 28 U.S.C. § 1332.
          22             8.      For purposes of diversity jurisdiction, an individual “is a citizen of the state in which
          23     [s]he is domiciled.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “In a class
          24     action, only the domicile of the class representative (plaintiff) is considered, rather than that of the class
          25     members.” Borgeson v. Archer-Daniels Midland Co., 909 F. Supp. 709, 713 (C.D. Cal. 1995).
          26     Because Plaintiff alleges that she “is a resident of the County of Santa Barbara,” Compl. ¶ 12, she is a
          27     citizen of California. See Owens v. Huntling, 115 F.2d 160, 162 (9th Cir. 1940) (holding that a person
          28

Gibson, Dunn &
Crutcher LLP                                                          3
                                   DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                         Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 4 of 9


            1    is domiciled where he or she has established a “fixed habitation or abode in a particular place, and
            2    [intends] to remain there permanently or indefinitely”).
            3           9.      A corporation such as UPS is “a citizen of every State and foreign state by which it has
            4    been incorporated and of the State or foreign state where it has its principal place of business.” 28
            5    U.S.C. § 1332(c)(1). UPS is an “Ohio corporation,” Compl. ¶ 13, with its headquarters and principal
            6    place of business in Atlanta, Georgia. See Brass Decl. ¶ 4; see also Hertz Corp. v. Friend, 559 U.S.
            7    77, 92–93 (2010) (a corporation’s principal place of business is “normally . . . where the corporation
            8    maintains its headquarters”).
            9           10.     There is therefore complete diversity between the parties as Plaintiff is allegedly a
          10     citizen of California and Defendant is a citizen of Ohio and Georgia.
          11            11.     Additionally, “the matter in controversy exceeds the sum or value of $75,000, exclusive
          12     of interest and costs.” 28 U.S.C. § 1332. Where, as here, the plaintiff seeks injunctive relief, “the
          13     amount in controversy . . . may include ‘the cost of complying with an injunction . . . .’” Chavez v.
          14     JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018) (quoting Gonzales v. CarMax Auto
          15     Superstores, LLC, 840 F.3d 644, 648 (9th Cir. 2016)).
          16            12.     Conservatively, Plaintiff’s class includes at least 4,000 members, estimating 200-300
          17     employees across nineteen UPS facilities. See Compl. ¶¶ 2 (alleging “at least nineteen” operating
          18     facilities,” and “thousands of workers throughout California”), 48 (alleging “approximately 300
          19     employees at the Santa Maria location”). Plaintiff seeks, among other things, an injunction “enjoining
          20     UPS from continuing to engage in . . . the wrongful acts, omission, and practices alleged herein whose
          21     commission and omission constitute a public nuisance. . . .” Compl. at Prayer for Relief. These acts
          22     and omissions include “fail[ing] to provide sufficient PPE.” Compl. ¶ 55. Estimating for purposes of
          23     removal only the cost of procuring “PPE” including “face shields, certain types of masks, and
          24     impermeable gloves,” Compl. ¶ 47, at twenty dollars ($20) per 4,000 workers, Plaintiff seeks an order
          25     requiring UPS to expend at least $80,000 on additional equipment. Thus, the cost of complying with
          26     the injunctive relief related to “PPE” alone exceeds $75,000. To the extent that Plaintiff’s Complaint
          27     alleges supposed deficiencies in UPS’s facilities, including its ventilation systems, Compl. ¶ 55,
          28

Gibson, Dunn &
Crutcher LLP                                                       4
                                  DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                           Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 5 of 9


            1    complying with any order requiring modification or other injunctive relief would be significantly more
            2    costly.
            3              13.   The requirements for traditional diversity jurisdiction are therefore met. And because
            4    UPS is neither incorporated in California nor maintains its principal place of business in California,
            5    Compl. ¶ 7, it may remove this case based on the parties’ complete diversity of citizenship. See 28
            6    U.S.C. § 1441(b)(2).
            7    B.        The Court Has Jurisdiction Under the Class Action Fairness Act.
            8              14.   The Class Action Fairness Act (“CAFA”) permits removal where: (1) The case is a
            9    “civil action . . . and is a class action”; (2) the aggregate number of putative class members is 100 or
          10     greater; (3) there is diversity of citizenship between one or more plaintiffs and one or more defendants;
          11     and (4) the amount placed in controversy by the Complaint exceeds, in the aggregate, $5 million,
          12     exclusive of interest and costs. 28 U.S.C. § 1332(d). Each prerequisite is met here.
          13               15.   First, this case is a putative “class action” under CAFA because it was brought under a
          14     state statute or rule, namely California Code of Civil Procedure Section 382, authorizing an action to
          15     be brought by one or more representative persons as a class action. 28 U.S.C. § 1332(d); see also
          16     Compl. ¶¶ 1 (“This is a putative class action . . . .”), 60 (“Plaintiff brings Causes of Action One through
          17     Four as a class action on behalf of herself and all other similarly situated pursuant to Code of Civil
          18     Procedure section 382.”).
          19               16.   Second, the “number of members of all proposed plaintiff classes in the aggregate” is
          20     far more “than 100.” 28 U.S.C. § 1332(d). According to her Complaint, Plaintiff “is informed and
          21     believes that the number of Proposed Class members in California exceeds 100.” Compl. ¶ 64.
          22     Plaintiff’s proposed class includes “approximately 300 employees at the Santa Maria location,”
          23     Compl. ¶ 48, and “thousands of workers throughout California” that UPS employs across “at least
          24     nineteen” operating facilities, Compl. ¶ 2. Plaintiff alleges that UPS “has employed, and continues to
          25     employ, Plaintiff and other members of the Proposed class throughout Defendant’s California
          26     locations, including at the Distribution Center where Plaintiff worked.” Compl. ¶ 16.
          27               17.   Third, sufficient diversity exists. To satisfy CAFA’s diversity requirement, the parties
          28     need only be minimally diverse—that is, one putative class member must be a citizen of a state different

Gibson, Dunn &
Crutcher LLP                                                         5
                                   DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                          Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 6 of 9


            1    from that of one defendant. 28 U.S.C. § 1332(d)(2); see also United Steel, Paper & Forestry, Rubber,
            2    Mfg., Energy, Allied Indus. & Serv. Workers Int’l Union, AFL-CIO, CLC v. Shell Oil Co., 602 F.3d
            3    1087, 1090–91 (9th Cir. 2010). The only named plaintiff, Ms. Hess, is a citizen of California. See
            4    Compl. ¶ 12. The putative class also consists solely of “workers employed by United Parcel Service,
            5    Inc., throughout California.” Compl. ¶ 61. UPS is a citizen of Ohio and Georgia. Brass Decl. ¶ 4.
            6    Therefore, sufficient diversity exists under CAFA. 1
            7            18.    Fourth, taking Plaintiff’s allegations as true, at least $5,000,000 is in controversy. In
            8    assessing CAFA’s amount-in-controversy requirement, “a court must assume that the allegations of the
            9    complaint are true and assume that a jury will return a verdict for the plaintiff on all claims made in the
          10     complaint. Campbell v. Vitran Exp., Inc., 471 F. App’x 646, 648 (9th Cir. 2012); see Greene v. Harley-
          11     Davidson, Inc., 965 F.3d 767, 772 (9th Cir. 2020) (“To meet CAFA’s amount-in-controversy
          12     requirement, a defendant needs to plausibly show that it is reasonably possible that the potential liability
          13     exceeds $5 million.”). Further, where attorneys’ fees are authorized by the underlying statutes, a court
          14     also may “include[] attorneys’ fees” in assessing the amount in controversy. Guglielmino v. McKee
          15     Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); see also Giannini v. Northwestern Mut. Life Ins. Co.,
          16     No. C 12-77 CW, 2012 WL 1535196, at *4 (N.D. Cal. Apr. 30, 2012) (finding reasonable estimate of
          17     future attorneys’ fees can be used in calculating the amount in controversy).
          18             19.    Plaintiff’s Third Cause of Action alleges that Plaintiff and Class members are entitled
          19     to reimbursement for “necessary expenditures and losses . . . including but not limited to hand sanitizer
          20     and masks.” Compl. ¶ 104. Plaintiff alleges that class members had to purchase their own supplies for
          21     the duration of the pandemic, Compl. ¶¶ 57, 94, which she alleges began on March 4, 2020, in
          22     California, Compl. ¶ 27, and continues to this day. Plaintiff’s allegation thus results in at least nine
          23     months’ worth of reimbursements, assuming judgment were entered in her favor on the date of this
          24     removal, January 7, 2021. Assuming $20 worth of supplies per month multiplied by 4,000 potential
          25     Class members, the Third Cause of Action, as alleged, could account for damages exceeding $720,000.
          26

          27

          28      1
                      Because UPS is not a California citizen, the home-state exception to CAFA removal does not
                      apply. See 28 U.S.C. § 1332(d)(4).
Gibson, Dunn &
Crutcher LLP                                                         6
                                   DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                         Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 7 of 9


            1           20.     Plaintiff’s First Cause of Action alleges entitlement to “declaratory relief, injunctive
            2    relief, and damages,” as well as “interest, penalties, attorneys’ fees and expenses.” Compl ¶ 90.
            3    Injunctive relief includes “meeting the CDC and CDPH guidelines” related to COVID-19. See Compl.
            4    ¶ 81–2 (alleging that UPS does not ensure CDC and CDPH guidelines are met, and that immediate
            5    injunctive relief must be granted to forestall harm therefrom).         Plaintiff’s Complaint refers to
            6    Cal/OSHA guidance for “enclosed spaces where physical distancing is difficult to maintain” that
            7    includes: “physical or spatial barriers between workers, such as Plexiglass or other sturdy and
            8    impermeable partitions;” “increasing the number of shifts to reduce the number of personnel present at
            9    one time;” and “use of PPE such as face shields, certain types of masks, and impermeable gloves.”
          10     Compl. ¶ 47. Plaintiff alleges that UPS has failed to implement these guidelines. Compl. ¶ 55. Plaintiff
          11     also alleges that UPS has failed to implement modifications to its ventilation and airflow in accordance
          12     with guidelines. Compl. ¶¶ 50, 55.
          13            21.     Plaintiff alleges that her proposed injunctive relief would apply to at least 19 facilities
          14     across California, as she asserts that UPS has “similarly failed to implement adequate safety protocols
          15     and failed to provide a safe work environment throughout its facilities in California.” Compl. ¶ 51.
          16     Costs associated with enforcement of an injunction related to these supposed deficiencies in UPS’s
          17     facilities would be extensive. They could include hundreds, if not thousands, of feet of impermeable
          18     barriers in areas where employees work closely together, other costly building modifications,
          19     equipment for thousands of employees, as well as potential productivity losses due to decrease in labor
          20     activity. With respect to Plaintiff’s allegations regarding ventilation systems, the proposed injunctive
          21     relief could result in hundreds of thousands of dollars in physical modifications at each location, not to
          22     mention increased energy consumption. Multiplied by 19 facilities and “thousands” of employees,
          23     Compl. ¶ 2, the cost of Plaintiff’s sweeping proposed injunctive relief could easily exceed $5 million.
          24            22.     Plaintiff’s First and Third Causes of Action, even before accounting for potential
          25     compensatory damages, allege well over $5 million of potential costs to UPS. Plaintiff is also seeking
          26     “reasonable attorneys’ fees and costs.” Compl. at Prayer for Relief. Using “25% as a benchmark” for
          27     attorney’s fees, In re Hyundai & Kia Fuel Economy Litig., 926 F.3d 539, 570 (9th Cir. 2019), would
          28     add at least another $1.25 million to that amount. See Compl. ¶¶ 90, 99, 107, Prayer for Relief. This

Gibson, Dunn &
Crutcher LLP                                                        7
                                  DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                         Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 8 of 9


            1    total exceeds the statutory threshold and establishes “a plausible allegation that the amount in
            2    controversy exceeds the jurisdictional threshold.” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1195
            3    (9th Cir. 2015) (quoting Dart Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014)).
            4                                    III.    TIMELINESS OF REMOVAL
            5           23.     Plaintiff served a copy of the Summons and Complaint on UPS on December 8, 2020.
            6    Brass Decl. ¶ 3 & Ex. A. Because this Notice of Removal is filed within thirty days of service of the
            7    Summons and Complaint, it is timely under 28 U.S.C. §§ 1446 & 1453. See Murphy Bros., Inc. v.
            8    Michetti Pipe Stringing, Inc., 526 U.S. 344, 347–48 (1999) (holding that a “defendant’s time to remove
            9    is triggered by simultaneous service of the summons and complaint . . ., not by mere receipt of the
          10     complaint unattended by any formal service”).
          11                                                    IV.    VENUE
          12            24.     The United States District Court for the Northern District of California is the appropriate
          13     venue for removal pursuant to 28 U.S.C. §1441(a) because it embraces the place where Plaintiff
          14     originally filed the case, in the Superior Court of Alameda County. See 28 U.S.C. §§ 84(a), 1441(a).
          15                                                    V.     NOTICE
          16            25.     UPS will promptly serve this Notice of Removal on Plaintiff and will promptly file a
          17     copy of this Notice of Removal with the Clerk of the Superior Court of the State of California, County
          18     of Alameda, in which the action is pending, as required under 28 U.S.C. § 1446(d).
          19            26.     Pursuant 28 U.S.C. § 1446(a), true and correct copies of all “process, pleadings, and
          20     orders served” upon UPS as well as other documents filed in the state court action are filed concurrently
          21     with this Notice of Removal as Exhibit A to the Brass Declaration.
          22                                              VI.        CONCLUSION
          23            27.     For the foregoing reasons, UPS respectfully submits that this action is properly removed
          24     to this Court, and UPS respectfully requests that this Court proceed as if this case had been originally
          25     filed in this Court. If any question arises as to the propriety of the removal of this action, UPS requests
          26     the opportunity to present a brief and oral argument in support of its position that this case is subject to
          27     removal.
          28

Gibson, Dunn &
Crutcher LLP                                                           8
                                   DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
                        Case 3:21-cv-00093-SK Document 1 Filed 01/06/21 Page 9 of 9


            1    Dated: January 6, 2021                 RACHEL S. BRASS
                                                        JOSEPH R. ROSE
            2                                           GIBSON, DUNN & CRUTCHER LLP
            3

            4                                           By: /s/ Rachel S. Brass
                                                                            Rachel S. Brass
            5

            6                                           Attorneys for Defendant UNITED PARCEL SERVICE,
                                                        INC.
            7

            8

            9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP                                                9
                                 DEFENDANT UNITED PARCEL SERVICE, INC.’S NOTICE OF REMOVAL
